DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.


Response to Arguments
Applicant's arguments filed on 1/04/2022 with respect to claims 1, 3, 4, and 8, have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new reference of Zhang (US PGPUB 2021/0378045 A1). Claims 5-7, stands allowed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US PGPUB 2020/0112974 A1) and further in view of Zhang (US PGPUB 2021/0378045 A1).

As per claim 1, Sun teaches a method (see figures 2, 3-8, 10, 13, 17 and 20), comprising:
receiving, by a processor of an apparatus, from a wireless network a transmission configuration indication (TCI) switch command to switch to a target TCI state (see par. [0012], [0015], where the state command for switching transmitted by the network);
determining, by the processor, a period based on whether a condition with respect to the target TCI state is met (see par. [0006], [0012], [0015], [0024]-to-[0027] where the UE takes action based on the new TCI); and

Although Sun discloses determining, by the processor, a period based on whether a condition with respect to the target TCI state is met as being explained above however does not explicitly disclose determining whether a latest Layer 1 (L1) reference signal received power (RSRP) report has been transmitted to the wireless network within a predefined amount of time before receiving the TCl switch command.
Zhang discloses determining whether a latest Layer 1 (L1) reference signal received power (RSRP) report has been transmitted to the wireless network within a predefined amount of time before receiving the TCl switch command (Zhang, paragraphs 57 and 335, 337 and 341, discloses L1-RSRP measurement and reporting before switching the state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun teachings by switching the TCI state, as taught by Zhang.
The motivation would be to ensuring correct sending and receiving of data (paragraph 10), as taught by Zhang.

As per claim 3, Sun in view of Zhang further discloses the method of Claim 1, wherein the determining of the period based on whether the condition with respect to the target TCI state is met comprises determining whether a signal-to-noise ratio (SNR) level of a reference signal (RS) in a set of parameters of the target TCI state is higher than a threshold level (to mention few, see TCI selection base on SNR in ar. [0106]).

As per claim 4, Sun in view of Zhang further discloses the method of Claim 1, wherein the determining of the period based on whether the condition with respect to the target TCI state is met comprises determining whether a set of parameters of the target TCI state is indicated in a TCI activation table or list (see disclosed selection of TCI based on the table in par. [0156], [0156]-to-[0168]).

As per claim 8, Sun teaches a method (see figures 2, 3-8, 10, 13, 17 and 20), comprising:
receiving, by a processor of an apparatus, from a wireless network a transmission configuration indication (TCI) switch command to switch to a target TCI state (see par. [0012], [0015], where the state command for switching transmitted by the network);
determining, by the processor, a period based on whether a condition with respect to the target TCI state is met (see par. [0006], [0012], [0015], [0024]-to-[0027] where the UE takes action based on the new TCI); and
completing, by the processor, switching to the target TCI state within the period (see par. [0012], [0015], [0024]-to-[0027] where the UE takes action based on the new TCI),
Although Sun discloses determining, by the processor, a period based on whether a condition with respect to the target TCI state is met as being explained above however does not explicitly disclose wherein the period is a second period in an event that a latest Layer 1 (L1) reference signal received power (RSRP) report has not been transmitted to the wireless network within a predefined amount of time before receiving or a signal-to-noise ratio (SNR) level of a reference signal (RS) in a set of parameters of the target TCl state being lower than a threshold level.
Zhang discloses wherein the period is a second period in an event that a latest Layer 1 (L1) reference signal received power (RSRP) report has not been transmitted to the wireless network within a predefined amount of time before receiving the TCl switch command, or a signal-to-noise ratio (SNR) level of a reference signal (RS) in a set of parameters of the target TCl state being lower than a threshold level (Zhang, paragraphs 370, discloses “For BWP switching triggered by timer (timer) expiration, if duration of the timer is less than a specific threshold, the UE assumes that a TCI state is the same as that of an original BWP.  If duration of the timer is greater than or equal to the threshold, the UE performs L1 RSRP measurement and reporting and determines a new TCI state”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun teachings by switching the TCI state, as taught by Zhang.
The motivation would be to ensuring correct sending and receiving of data (paragraph 10), as taught by Zhang.





Allowable Subject Matter
Claims 5-7, are allowed.
Claims 9 and 10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SYED HAIDER/Primary Examiner, Art Unit 2633